Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake (US 6,929,250) in view of Meyer (US 2008/0048161).
	Blake discloses a cabinet lifting assembly being configured to lift overhead cabinets into position for installation, said assembly comprising:
a scissor lift being positionable between a lifted position and a lowered position, a scissor lift 225 including a base 223, a top, a pair of scissors each comprising a first pivot arm 226 and a second pivot arm 228 (see FIG. 6 showing two pairs of pivot arms 226, 228) and a screw 268 extending between a scissors;
a hexagonal-shaped fitting 274 (or 758) integral with screw 268 (or 748) wherein a fitting is configured to be engaged by a chuck on a drill (C4/L53-57 or C7/L52-55) thereby facilitating a screw to be rotated in a first direction or a second direction;
a panel 222 being coupled to a top of a scissor lift; and
a support 224 being coupled to a panel such that a support is oriented to lie on a horizontal plane wherein a support is configured to have an overhead cabinet positioned thereon thereby facilitating a scissor lift to lift and lower an overhead cabinet for installation.
Blake discloses that screw 268 has a hexagonal-shaped drive profile “or receiving and engaging a complementarily shaped driver, such as an electrically powered drill with a square or hex head driver bit or a manually powered wrench or driver.” Blake does not explicitly disclose that fitting 274 is coupled to screw 268.
Meyer discloses a hexagonal-shaped fitting 28 (FIG. 2) coupled to screw 24 wherein a fitting is configured to be engaged by a chuck S on a drill T thereby facilitating a screw to be rotated in a first direction or a second direction. Meyer teaches that the “temporary support of such a heavy hitch assembly during the installation process can be difficult” and that “the jack includes an upper fitting providing for the temporary installation of a receiver hitch or the like thereto.” And, Blake achieves a similar goal insomuch as Blake’s apparatus supports a heavy article such as a cabinet until the cabinet is secured thereby allowing the scissor lift to be removed to another location for use. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blake to include a fitting coupled to a screw, as taught by Meyer, under KSR because Blake and Meyer both disclose apparatus’ directed to the result of lifting heavy articles into place temporarily it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the structure of a fitting that is coupled to screw for the missing structure of Blake to achieve the predictable result of a drill actuated temporary lift.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Meyer and further in view of Brennan (US 5,645,272).
	Blake does not disclose a panel having a plurality of apertures each extending through said top surface and said bottom surface. Brennan discloses-
a panel 96 being coupled to a top of a lift 60; 
a support 150 being coupled to panel 96 via pins 190 projecting into holes 164 of support 150 such that a support is oriented to lie on a horizontal plane wherein a support is configured to have an overhead cabinet positioned thereon thereby facilitating a lift to lift and lower an overhead cabinet for installation; and
a panel has a top surface 98 and a bottom surface, a bottom surface resting on a top of a lift, a panel having a plurality of apertures (indicated generally as the apertures through which pins 190, e.g. fasteners, project; FIGS. 5, 8, 16) each extending through a top surface and a bottom surface.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blake to include a panel having a plurality of apertures each extending through said top surface and said bottom surface, as taught by Brennan, thereby allowing the support to have various coupled positions relative to panel.
s 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Meyer and Brennan and further in view of Francis (US 5,377,782) which discloses a support has a lower surface, an upper surface and a perimeter edge extending therebetween, a perimeter edge having a first lateral side and a second lateral side, a support having a pair of tabs (indicated generally as 38 in FIGS. 6, 7; see below), each extending downwardly from a lower surface, each of tab being aligned with a respective one of a first lateral side and a second lateral side of a perimeter edge wherein each of tab is configured to be gripped for positioning a lift and an overhead cabinet. 

    PNG
    media_image1.png
    208
    324
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blake to include a pair of tabs, as taught by Francis, such that the weight of the lifted article is distributed over the large contact area.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Blake in view of Meyer, Brennan, and Francis.
	Note claim 7 is the combination of claims 1-6. Consequently, please see rejection of respective claims above. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652